 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Technologies Corporation and District 91,International Association of Machinists andAerospace Workers, AFL-CIO. Case 1-CA-16360February 10, 1982DECISION AND ORDERBy MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 11, 1981, Administrative Law JudgeBruce C. Nasdor issued the attached Decision inthis proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Adminstrative LawJudge only to the extent consistent herewith.The principal issue in this case is whether Re-spondent has violated Section 8(a)(l) of the Act bymaintaining and enforcing a ban on all employeesolicitation during paid working and nonworkingtime. The Administrative Law Judge concludedthat the doctrine of res judicata barred litigation ofthe issue because the rule in question had beenfound lawful in an earlier proceeding.' According-ly, the Administrative Law Judge recommendeddismissal of the complaint. We are of the opinion,however, for the reasons explained below, that theearlier Decisions do not bar consideration of thevalidity of the rule alleged to be unlawful in thisproceeding, and we further conclude that Respond-ent's no-solicitation rule violates the Act.The record establishes that since at least 1964and until January 1978, Respondent maintained arule in its employee personnel handbook2whichprohibited all solicitation "during working hourson company premises without [Respondent's] spe-cific prior approval ...." The handbook furtherprovided that employees who violated the ruleagainst solicitation would be subject to "disciplin-ary action." In addition, throughout the relevantperiod, Respondent's collective-bargaining agree-ment with the Union prohibited union-related so-licitation. It provided:I See United Alircruj? Corporation. 179 NLRB q915 (1969), and I80NLRB 27 (1969), enfd. 440 F2d 85 i2d Cir 1971)The sole faciliit at issue herein is Respondent's Hlamiltln Stanid.ardDivision in Windsor l.ocks, ConnlecticutThere shall be no solicitation of employees forunion membership or dues conducted upon thepremises of the Company during workinghours by the Union, its representatives, or byemployees; nor shall there be any distributionor collection of payroll deduction assignmentcards for union dues and initiation fees con-ducted on the premises of the Company duringworking hours by the Union, its representa-tives, or by employees.In 1969, the Board considered the lawfulness ofRespondent's rule against solicitation in two sepa-rate cases.3In the decision published at 180 NLRB278, the Board adopted the Trial Examiner's con-clusion that the Union's contractual waiver of theemployees' right to engage in solicitation redeemedRespondent's disparately strict enforcement of itshandbook rule regarding union-related solicitations.Enforcing the Board's Orders, the Court of Ap-peals for the Second Circuit commented that it"saw no reason to invalidate the [parties'] clearagreement" to disallow union-related solicitationand found the rule, its enforcement, and the waiverlawful.4In 1978, Respondent revised the terms of its ruleagainst solicitation. Included in a general revisionof the handbook rules posted to employees on Jan-uary 26 of that year was a solicitation ban whichprovided:The following practices are prohibited ...5. Gambling, taking orders, selling tickets orany type of unauthorized solicitation on com-pany property. This prohibition includes solic-iting employees for union membership, includ-ing the distribution and collection of dues as-signment cards or money for union dues, initi-ation fees, or assessments during workinghours.Respondent admitted that this prohibition appliesto all paid working and nonworking time, regard-less of whether solicitation would interfere withproduction. The collective-bargaining provision,noted above, remained in effect.Early in 1979, Respondent dismissed two em-ployees for union-related solicitation during abreak.5Soon thereafter, pursuant to rule 5, em-Supru. Fni I441) 1:2d at g6IThe Ulion precailed ill a subsequent grievance proceeding concern-ilg Ihe distissals The arbitrator concluded that Respondenl had disra-raleld enforced Ihe rule againsl siolicitation He did nrot reach the issut ofIhe rule being overly broad I hese discharges are nolI at issue here260 NLRB No. 868 UNITED TECHNOLOGIES CORPORATIONployee Robert Lay submitted a request to Re-spondent for permission to solicit for funds for thefamilies of the discharged employees. On January22, 1979, Respondent denied Lay's request. On twooccasions during the following weeks, two of Re-spondent's internal security agents told Lay thatthey were investigating "very serious charges" andasked him about the request to solicit that he hadsubmitted. On February 9, 1979, a Respondentagent warned another employee, Andrew Sullivan,that he would have to be disciplined for taking acollection for the dischargees' families in violationof the no-solicitation rule. Respondent's securityagents questioned Sullivan again 2 weeks later andthreatened enforcement of the no-solicitation rule.6In considering the General Counsel's allegationthat Respondent unlawfully maintained and en-forced an overly broad ban on solicitation, the Ad-ministrative Law Judge observed first that the 1978revision of Respondent's rules rephrased but didnot alter the content of the original rule, previouslyconsidered by the Board and the court of appeals.The Administrative Law Judge noted that theBoard and court had found a "valid prohibition ofsolicitation" in that earlier proceeding. According-ly, the Administrative Law Judge ruled that thematter was previously litigated and thus barredunder the doctrine of res judicaia. Accordingly, herecommended dismissal of the complaint.As indicated above, the 1971 decisions cited bythe Administrative Law Judge premised the lawful-ness of Respondent's enforcement of its no-solicita-tion rule on the principle that the Union could con-tractually waive the employees' right to engage inthe solicitation prohibited in the rule. In 1974,however, the Supreme Court in its decision inN.L.R.B. v. Magnavox Company of Tennessee. 415U.S. 322, rendered this principle invalid. In Magna-vox, the union's collective-bargaining agreementwith the employer contained a provision, similar tothe one in the instant proceeding, which waivedthe employees' right to engage in the distributionof union literature. Nevertheless, the SupremeCourt approved the Board's finding that the em-ployer had violated Section 8(a)(1) of the Act bymaintaining a rule forbidding distribution of litera-ture in nonworking areas during nonworking time.The court reasoned that:The place of work is a place uniquely appro-priate for dissemination of views concerningthe bargaining representative and the variousoptions open to the employees. So long as thedistribution is by employees to employees and6 The findings concerning Respondent's enforcement of rule 5 againstLay and Sullivan are based on uncoritroserted evidence admitted duringthe hearing without objection by Respondentso long as the in-plant solicitation is on non-working time, banning of that solicitationmight seriously dilute [Section] 7 rights.7Since the Supreme Court's decision overrules thefundamental assumption of the Board and the courtof appeals in the earlier proceeding, that a unioncan waive employees' right to engage in all solici-tation, we conclude that the prior litigation inUnited Aircraft Corporation, supra, does not barconsideration of the instant matter.We find that Respondent's maintenance of rule 5,which prohibits employee solicitation during paidnonworking time, violates the well-establishedstandards which govern the permissible breadth ofsolicitation limitations. Republic Aviation Corpora-tion v. .NL.R.B., 324 U.S. 793 (1945); Stoddard-Quirk Manufacturing Co., 138 NLRB 615 (1962).That Respondent's rule prohibits union solicitationduring "working hours" establishes its facial inva-lidity." Moreover, Respondent has admitted thatthe rule applies to authorized break periods forwhich employees are paid. In sum, we concludethat this rule is an impermissible infringement onemployees' Section 7 rights. In accord with.VL.R.B. v. Magnavox Co., supra, we also note thatRespondent's ban on solicitation is not renderedlawful by the provisions of Respondent's collec-tive-bargaining agreement with the Union. Accord-ingly, we conclude that Respondent's maintenance,and its enforcement within the 10(b) period againstemployees Lay and Sullivan, of a rule restrictingemployee solicitation during all paid nonworkingtime unlawfully interfered with employees' Section7 rights and violated Section 8(a)(l) of the Act.9CONCLUSIONS OF LAW1. The Respondent, United Technologies Corpo-ration, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. District 91, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3. Respondent, by maintaining and enforcing ano-solicitation rule among its employees prohibiting'415 L:.S at 325See I:R. 1l Rearings Divsiuon, a Dlvi.ioi of T.R. ' Inc.. 257 NLRB442 (1I11) See also Esslx International, Inc, 211 NI.RB 749 (1974)While in T R. 14'. the Board overruled Esex International, it did so solelywith regard to the Board majority holding in Essex that rules prohibitingsolictialtiol during -"working time" (emphasis suppliedl are presumptivel)Salid iloxe,.er. all the Board member,, sho participated in Essex agreedthat rule,, similar to the rules in issue here. prohibiting solicitation during"working hours" (emphasis supplied) are preumptively Insalid unlessproperly clarified, We note that Respondent has not alleged any special consideratio'nsof produclior or discipline which might warrant limitation of Its emplosy-ces' right to enCgagc in such solicitation69 DECISIONS OF NATIONAI. LABOR RELATIONS BOARDunion solicitation during all paid nonworking time.has engaged in unfair labor practices within themeaning of Section 8(a)(l) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.TiEi R.MI:I)YHaving found that Respondent has engaged incertain unfair labor practices, we shall order Re-spondent to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act. Such actions shall include therescinding of its rule found to be unlawful hereinand the posting of notices to employees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,United Technologies Corporation, Windsor Locks,Connecticut, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Maintaining and enforcing its rule prohibitingemployees from engaging in union solicitationduring all paid nonworking time.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collec-tively through representatives of their own choos-ing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such ac-tivities, except to the extent that such right may beaffected by an agreement requiring membership ina labor organization as a condition of employment,as authorized by Section 8(a)(3) of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Rescind its rule which prohibits employeesfrom engaging in solicitation during all paid non-working time.(b) Post at its facility in Windsor Locks, Con-necticut, copies of the attached notice marked"Appendix."'°Copies of said notice, on forms pro-vided by the Regional Director for Region I, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous°0 In the event that this Order is enforced by a Judgment of, a UnitedStates Court of Appeals, the words in the notice reading "Posled hyOrder of the National Labor Relations Board" shall read "Posted 'ursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNortICFE To EMPLOYEESPOS EI) BY ORDI)ER OF IHINATIONAL LABOR REt ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE Wll L NOT maintain and enforce our rulewhich prohibits union solicitation during allpaid nonworking time.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their right to self-organi-zation, to join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities except to theextent that such right may be affected by anagreement requiring membership in a labor or-ganization as a condition of employment as au-thorized by Section 8(a)(3) of the Act.WE WILt rescind and abrogate our rulewhich prohibits union solicitation during allpaid nonworking time.UNITED) TECHNOI OGIES CORPORA-TIONDECISIONS IATI M: N I Oi '11.i CASIBRUCE C. NASDOR, Administrative Law Judge: Thiscase was heard in Hartford, Connecticut, on November12, 1980.The charge in this proceeding was filed by District 91,International Association of Machinists and AerospaceWorkers, AFL-CIO (herein called the Union), on July20, 1979. The complaint and notice of hearing issued onApril 7, 1980, alleging that United Technologies Corpo-70 UNITE[) TECHNOL OGIES CORPORATIONration' (herein called Respondent) has, since January 26,1978, maintained and enforced a no-solicitation rule inviolation of Section 8(a)(l) of the National Labor Rela-tions Act, as amended (herein called the Act).Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs. I make the following:FINI)IN(;S OF FAC II. JURIStDICTIONRespondent operates several plants in the State ofConnecticut, including plants located in East Hartford,Manchester, Middleton, Southington, Windsor Locks,and Broad Brook. It is engaged in the manufacture, sale,and distribution of aircraft engines, helicopters, aircraftaccessories and parts, electronic devices and componentsthereof, and related products. In addition, Respondentoperates plants in the States of Florida, New York, Cali-fornia, and the Commonwealth of Pennsylvania. In con-nection with its operations in the State of Connecticut,Respondent annually purchases and receives from out-side the State of Connecticut goods and materials valuedin excess of $1 million and also ships from its plants inthe State of Connecticut to points and places outside theState of Connecticut goods and materials valued inexcess of $1 million. Respondent is an employer engagedin commerce within the meaning of Section 2(2). (6), and(7) of the Act.ii. THE L.ABOR OR(;ANIZATIONThe Union is, and has been, at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.iii. HI- FIACTSThe sole facility involved in this proceeding is Re-spondent's Hamilton Standard Division, Windsor Locks,Connecticut.Respondent's vice president of personnel and industrialrelations, Frederic M. Dustin, testified that since at least1964, Respondent has maintained an employee personnelhandbook, which provides inter alia:5. Gambling, taking orders, selling tickets, or so-liciting money or any other type of solicitation.(Refer to detail policy concerning solicitations onpage 25.)Page 25 of the handbook provides as follows:Solicitations. Gambling in any form, includingbaseball pools, football pools, check pools, or lotter-ies of any kind, will not be permitted at any time oncompany premises. Any employee who violates thisrule either by soliciting or contributing in any wayto such activities will be subject to disciplinaryaction.Except for company approved charitable solicita-tions conducted on a plant-wide basis, there shall beFormerly knou.n as United Aircraft Corporalionno solicitation of money or any other thing duringworking hours on company premises without thespecific prior approval of the department manageror his delegate for each such solicitation. It shouldbe understood that such authorization by a depart-ment manager does not in any way constitute en-dorsement of the solicitation and an employee is en-tirely free to contribute or not as he sees fit, wheth-er such solicitation is occasioned by such events asmarriage, birth, anniversary, illness, misfortune, ordeath occurring to a fellow employee or a memberof his family. Any employee who violates this ruleeither by soliciting or contributing to an unauthor-ized solicitation will be subject to disciplinaryaction.When the department manager or his delegatesauthorizes a solicitation, the employee who hasbeen authorized to conduct it will be provided withan approved authorization form which the solicitormust retain and produce on request of any employ-ee who is solicited for a contribution. It is the re-sponsibility of the employee being solicited to makecertain that the solicitation has been authorized.With rare exceptions all such solicitations will becarried on only in nonworking areas such as cafete-rias and locker-rooms during the employees' owntime. In every case the solicitation must be so con-ducted that it does not interfere in any way withthe orderly and efficient operation of the depart-ment or section involved or with the employeeswho are at work in the area. Sunshine clubs or anyother such dues collecting organizations are notconsidered as falling in the pattern described andsolicitation for such organizations will not be au-thorized.The limited solicitation provisions permitted arelike the provisions permitted under our smokingrule in that only through the continued cooperationof employees can these provisions be continued.In January 26, 1978, Respondent revised its generalrules. Rule 5 was revised as follows:No. 5. Gambling, taking orders, selling tickets, orany type of unauthorized solicitation on companyproperty. This prohibition includes soliciting em-ployees for union membership, the distribution andcollection of dues assignment cards for money forunion dues, initiation fees, or assessments duringworking hours.During the period that these rules were in effect thecollective-bargaining agreements between Respondentand the Union contained the following clause in articleIV:There shall be no solicitation of employees forunion membership or dues conducted upon thepremises of the Company during working hours bythe Union, its representatives, or by employees; norshall there be any distribution or collection of pay-roll deduction assignment cards for union dues and71 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDinitiation fees conducted on the premises of theCompany during working hours by the Union, itsrepresentatives, or by employees.The current collective-bargaining agreement betweenthe parties is in effect until midnight April 24, 1983. Arti-cle 5 of this agreement, and previous agreements, pro-vides for the checkoff of union dues and initiation fees.The testimony of Richard Lay, which was received inevidence as General Counsel's Exhibit 2, reflects that Re-spondent, on January 22, 1979, denied an employee's re-quest to take up a collection for the families of two em-ployees who had been discharged for union solicitationduring paid coffeebreaks.The facility involved in this proceeding contains threebuildings. Buildings I and 2 do not provide coffeebreakareas, also referred to in the testimony as "consumptionbreaks." Sometime in 1977, Respondent set aside con-sumption areas for purposes of "consumption breaks" inbuilding 3 only. Although these consumption breaks in-volved nonworking time in nonworking areas, employeesare paid while on these breaks. The fact that the rulewas applied to union solicitation during consumptionbreaks is evidenced by the arbitration award received inevidence, as General Counsel's Exhibit 4, involving thedischarges of Michael Londraville and Gerald Gregoire.These individuals were terminated for engaging in unionsolicitation during paid breaktimes.It is clear from the testimony that the rule applies toall employees as long as the employee is being paid forthe time, without regard to whether solicitation has in-terfered with or impeded production. Whether the rulehas been disparately applied is not an issue in this case.The General Gounsel contends that the rule is, on itsface, overly broad. Respondent raises, as an affirmativedefense, that the issue is res adjudicata, because it was re-solved in previous litigation in United Aircraft Corpora-tion, 179 NLRB 935 (1969), and 180 NLRB 278 (1969),enfd. 440 F.2d 85, 95-97 (2d Cir. 1971).Conclusions and AnalysisIt is clear from the instant case and the cases consid-ered by the Board and the court cited earlier, that theyequated the term "working hours" with "paid time." TheBoard, the court, and the arbitrator's decisions addressedthemselves to the operative sections of the personnelhandbook, Respondent's general rules, and the contract.The 1978 revision did not change the rule, but para-phrased the same contract provision and rule whichwere considered by the Board and the court in 1971.They found a valid prohibition of solicitation.In Essex International, Inc., 211 NLRB 749 (1974), theBoard distinguished "working hours" and "workingtime." In that case the Board was not faced with a situa-tion as in this case, where the parties by contract agreedto, and understood, that time paid for by Respondent isnot to be utilized for solicitation for union purposes. AsRespondent points out, the quid pro quo was its agree-ment to deduct union dues from employees' wages, andforward them to the Union.Accordingly, in my opinion the issue in this case hasbeen fully litigated and is res adjudicata. Therefore, I rec-ommend that this complaint be dismissed.CONCL USIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The acts and conduct of Respondent do not consti-tute unfair labor practices within the meaning of Section8(a)(1) of the Act.[Recommended Order for dismissal omitted from pub-lication.]72